           Case 7:19-cv-11801-KMK Document 17 Filed 03/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 WILMINGTON SAVINGS FUND
 SOCIETY, FSB, as Trustee for Pretium
 Mortgage Acquisition Trust, d/bla Christiana
 Trust,
                                                               No. 19-CV-11801 (KMK)
                                Plaintiff,
                                                            ORDER TO SHOW CAUSE
                         V.


 FARAH PETION; and DIANE ATTANASIO

                                Defendants.


KENNETH M. KARAS, United States District Judge:

       On February 5, 2020, Plaintiff applied for Certificates of Default from the Clerk of Court.

The Clerk of Court subsequently issued Certificates of Default. (See Dkt. Nos. 15-16.)

However, in order for the Court to schedule a default hearing and issue a default judgment,

Plaintiff must file a number of other papers in addition to the Certificate of Default, including (1)

a statement of damages; (2) an attorney's affidavit setting forth (i) why a default judgment is

appropriate, including a description of the method and date of service of the original summons

and Complaint, (ii) whether, if the default is applicable to fewer than all Defendants, the Court

may appropriately order a default judgment on the issue of liability and/or damages prior to the

resolution of the entire Action, (iii) the proposed damages and the basis for each element of

damages including interest, attorney's fees, and costs, and (iv) legal authority for why an inquest

would be unnecessary; (3) copies of all pleadings; and (4) a copy of the affidavit of service of the

original summons and Complaint. (See The Honorable Kenneth M. Karas ' s Individual Rules of

Practice for Default Judgment Proceedings, dated August 14, 2019.) Some or all of these
          Case 7:19-cv-11801-KMK Document 17 Filed 03/12/20 Page 2 of 2



required papers have not been filed, and the Action is unable to proceed to a default hearing or

judgment without them .

       Accordingly, it is hereby:

       ORDERED that Plaintiff shall file the materials referenced above within 30 days of the

date of this Order. See Armstrong v. Guccione, 470 F.3d 89, 103 n.1 (2d Cir. 2006) (noting that

"a federal district court has the inherent power to dismiss a case sua sponte for failure to

prosecute" (citing Link v. Wabash R.R. Co., 370 U.S. 626 630- 32 (1962)). The Court may

dismiss this case without further notice in the event that the papers are not filed or good cause for

any delay is not shown.

SO ORDERED.

DATED:         March / <. , 2020
               White Plains, New York

                                                      UNITED STATES DISTRICT JUDGE




                                                  2
